DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to election/restriction filed on 06/03/2022, wherein Group I drawn to Claims 1-10 and 28-36 were elected without traverse. Claims 10, 16 and 33 were amended and claims 11-15 were cancelled. The elected claims have been examined on the merits, as detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “major plane” of the polishing pad and the “one dimension” of the array must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 29, the applicant discloses “each piezoelectric actuator of the array comprises at least one dimension parallel to a major plane of the polishing pad of less than 100 micrometers”. It is not clear what the applicant refers to by the term “one dimension parallel to a major plane of the polishing pad of less than 100 micrometers” Thus, it is unclear what is meant by at least one-dimension as claimed, thus rendering the claim indefinite; it is unclear what the applicant intended to claim, e.g., does this refer to a film? or to the size (area or thickness) of the piezoelectric actuator or a part with a particular property? Of other parts and properties altogether?  For examination purposes and in view of applicant Para. 28 of the specification Claim 2 will be interpreted as “The system of claim 1, wherein each piezoelectric actuator of the array comprises a film parallel to the polishing pad of having a property of less than 100 micrometers.” And Claim 29 “The system of claim 28, wherein each piezoelectric actuator of the array comprises a film parallel to the polishing pad of having a property of less than 100 micrometers.”
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) 
Regarding Claim 1 Marshall discloses a system, comprising: a rotatable head (832, See Fig. 8) for mounting a wafer (12, Fig. 8) thereto; a polishing pad (850, See Fig. 1) mounted to a rotatable platen (820, See Fig. 8), the polishing pad comprising an array of piezoelectric actuators (Sensor Array 160; As disclosed by Marshall, “The sensor array can include the plurality of normal force sensors 162, the sensor array of the rotary planarizing machine 800 can be used to determine a force distribution exerted on the substrate during the planarizing cycle and to control the planarization process in a manner that is substantially similar to that described in accordance with FIGS. 2-5” and per Fig. 2, and 4a disclosure “The normal force sensors 162 can be piezoelectric force sensors” Col -5 line 35-45; Col 7, Line 30- 40); and a fluid dispenser (833, See Fig. 1) for dispensing a fluid onto the polishing pad (See Fig. 8). 
Regarding Claim 3 Marshal discloses the system of claim 1, wherein the array of piezoelectric actuators defines an at least substantially planar surface when not activated. (See Planar Surface defined by the sensor array in cutout lines of Fig. 8)   
Regarding Claim 4 Marshal discloses the system of claim 1, wherein the polishing pad further comprises a cover (840, See Fig. 8) disposed over the array of piezoelectric actuators. (See Fig. 8). 
Regarding Claim 6 Marshall discloses the system of claim 1, further comprising a controller (Computer See Fig. 8) operably coupled to each of the piezoelectric actuators of the array (See Fig. 8), the controller comprising: at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor); and at least one non-transitory computer-readable storage medium (See Col 9 Line 21-25; “the computer 170 will receive the force distribution data from the plurality of force sensors and automatically compare this data to a predetermined set of data and/or data from earlier in the planarizing cycle.” Referring to the computer storage medium as it does stores data from previous cycles) storing instructions thereon that, when executed by the at least one processor, cause the controller to measure voltages output by the piezoelectric actuators of the array.  (Piezoelectric sensors are known to generate a voltage when pressed, also see Para. 24 of applicant disclosure for piezoelectric definition and See Col 5, Line 37-41 of Marshall; The force sensors are connected to a computer to process and/or display the measured force data, thus meeting the limitations of the claim).
Regarding Claim 7 Marshall discloses the system of claim 6, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to determine a topography of at least a portion of a wafer responsive to measured voltages output by the piezoelectric actuators of the array.  (See Col 9 line 18-30 and Claim 19 of Marshall “controlling the planarizing parameter of the planarizing cycle comprises providing an indication that the planarizing surface has an acceptable contour based on the determined force distribution”)
Regarding Claim 8 Marshall discloses the system of claim 6, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to adjust an aggressiveness of at least one portion of the polishing pad.  (See Col 9 line 25-30, “the computer 170 can control the planarizing process by stopping the process, accelerating the process, changing the orbital speed or pressure applied to the substrate”)
Regarding Claim 9 Marshall discloses the system of claim 6, wherein the controller (Computer Fig. 8) further comprises instructions that, when executed by the at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor), cause the controller to adjust an aggressiveness of at least one portion of the polishing pad by activating one or more piezoelectric actuators of the array.  (See Col 9 Line 47-58, Wherein when certain nodes detect forces to determine if the force distribution is causing rippling and speed (aggressiveness) is modulated accordingly to prevent it.) 
Regarding Claim 10 Marshall discloses the system of claim 1, wherein the piezoelectric actuators (162, Se Fig. 4a) of the array are configured to exhibit displacement (See Fig. 4a), upon activation, in a direction orthogonal (Interpreted to be at a right angle Per Merriam Webster definition, See Ref. U) to a direction of rotation of the polishing pad (See Fig. 4a, where 162 has displacement in the z direction that is orthogonal direction of rotation of the polishing pad).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) in view of Chris C Yu (US 5240552 A, Hereinafter “Yu”).
Regarding Claim 2 Marshall discloses the system of claim 1, wherein each piezoelectric actuator of the array comprises a film parallel to the polishing pad of less than 100 micrometers. Marshall is silent to each of the piezoelectric actuators comprising a film of less than 100 micrometers. Yu teaches A piezoelectric transducer (36, See Fig. 7 and 8) with a piezoelectric thin film (64 See fig. 8) wherein piezoelectric film 64 can be very thin on the order of 1 um or less (Col 6 Line 41-57) (Thus, meeting the limitations of being parallel to the polishing pad and being less than 100micrometers.) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Yu and provide the piezoelectric actuators with a thin film to convert a voltage to an acoustic wave. Doing so would allow a computer to analyzes the different signals and can use this information to develop a thickness map or a similar criteria for evaluating the characteristics of the wafer (Col 6 Line 68--Col 7 Line 1-6) thereby increasing the CMP parameters that can be adjusted. (Col 7 Line 1-6)
Claim(s) 5 and 28, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) in view of Jae Young Choi (US 20070149094 A1, Hereinafter “Choi”).
Regarding Claim 5 Marshall discloses the system of claim 1, Marshall is silent to each of the piezoelectric actuators comprising a polyvinylidene fluoride polymer. Choi Teaches a polishing system wherein the piezoelectric material is polyvinylidene fluoride polymer. (See Para. 55) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the piezoelectric material being polyvinylidene fluoride polymer as this is a known polymer in the art that have piezoelectricity properties. 
Regarding Claim 28 Marshall discloses a polishing system comprising: a rotatable head (832, See Fig. 8) for mounting a wafer (12, Fig. 8) thereto; a polishing pad (850, See Fig. 8) mounted to a rotatable platen(820, See Fig. 8), the polishing pad comprising: an upper body (840, See Fig. 8) and a lower body (850, See Fig. 8) disposed beneath the upper body and comprising an array of piezoelectric actuators(Sensor Array 160; As disclosed by Marshall, “The sensor array can include the plurality of normal force sensors 162, the sensor array of the rotary planarizing machine 800 can be used to determine a force distribution exerted on the substrate during the planarizing cycle and to control the planarization process in a manner that is substantially similar to that described in accordance with FIGS. 2-5” and per Fig. 2, and 4a disclosure “The normal force sensors 162 can be piezoelectric force sensors” Col -5 line 35-45; Col 7, Line 30- 40).  
Marshall is silent to the polishing pad comprising a porous polymeric body. Choi discloses a polishing system with a polishing pad comprising a porous polymeric body (111, Fig. 4, See Para. 38-39; “The polymer film 11 can be a material layer of the polishing pad”; the limitation of the polymeric body being porous is met by the polymer film 111 as it has grooves formed on it. See Para. 38) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the polishing pad comprising a porous polymeric body. Doing so would allow to have a more uniform pressure applied to the entire surface (Para.39), thereby increasing the uniformity of the surface compared to the pads formed by a cutter (Para. 39).
Regarding Claim 30 Marshall as modified discloses the polishing system of claim 28, wherein the array of piezoelectric actuators defines an at least substantially planar surface when not activated. (See Planar Surface defined by the sensor array in cutout lines of Fig. 8)    
Regarding Claim 31, Marshall as modified discloses the polishing system of claim 28, Marshall is silent to each of the piezoelectric actuators comprising a polyvinylidene fluoride polymer. Choi Teaches a polishing system wherein the piezoelectric material is polyvinylidene fluoride polymer. (See Para. 55) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Choi and provide the piezoelectric material being polyvinylidene fluoride polymer as this is a known polymer in the art that have piezoelectricity properties.
Regarding Claim 32, Marshall as modified discloses the polishing system of claim 28, Computer See Fig. 8) operably coupled to each of the piezoelectric actuators of the array (See Fig. 8), the controller comprising: at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor); and at least one non-transitory computer-readable storage medium (See Col 9 Line 21-25; “the computer 170 will receive the force distribution data from the plurality of force sensors and automatically compare this data to a predetermined set of data and/or data from earlier in the planarizing cycle.” Referring to the computer storage medium as it does stores data from previous cycles) storing instructions thereon that, when executed by the at least one processor, cause the controller to measure voltages output by the piezoelectric actuators of the array.  (Piezoelectric sensors are known to generate a voltage when pressed, also see Para. 24 of applicant disclosure for piezoelectric definition and See Col 5, Line 37-41 of Marshall; The force sensors are connected to a computer to process and/or display the measured force data, thus meeting the limitations of the claim).
Regarding Claim 33 Marshall as modified discloses the polishing system of claim 32, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to determine a topography of at least a portion of a wafer responsive to measured voltages output by the piezoelectric actuators of the array.  (See Col 8 Line 4-16 “a discrepancy in a normal force measurement at a node can indicate that the topography of the substrate 12 is not within an expected range” and See Col 9 line 18-30 and Claim 19 of Marshall “controlling the planarizing parameter of the planarizing cycle comprises providing an indication that the planarizing surface has an acceptable contour based on the determined force distribution”)

Regarding Claim 34. Marshal as modified discloses the polishing system of claim 32, wherein the controller (Computer, See Fig. 8) further comprises instructions that, when executed by the at least one processor, cause the controller to adjust an aggressiveness of at least one portion of the polishing pad.  (See Col 9 line 25-30, “the computer 170 can control the planarizing process by stopping the process, accelerating the process, changing the orbital speed or pressure applied to the substrate”)
Regarding Claim 35 Marshall as modified discloses the polishing system of claim 32, wherein the controller (Computer Fig. 8) further comprises instructions that, when executed by the at least one processor (Col -5 line 35-45 “The force sensors are connected to a computer to process the measured force data”, refers to the computer processor), cause the controller to adjust an aggressiveness of at least one portion of the polishing pad by activating one or more piezoelectric actuators of the array.  (See Col 9 Line 47-58, Wherein when certain nodes detect forces to determine if the force distribution is causing rippling and speed (aggressiveness) is modulated accordingly to prevent it.)
Regarding Claim 36 Marshall as modified discloses the polishing system of claim 28, wherein the piezoelectric actuators (162, Se Fig. 4a) of the array are configured to exhibit displacement (See Fig. 4a), upon activation, in a direction orthogonal (Interpreted to be at a right angle Per Merriam Webster definition, See Ref. U) to a direction of rotation of the polishing pad (See Fig. 4a, where 162 has displacement in the z direction that is orthogonal direction of rotation of the polishing pad).
Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Marshall (US 6520834 B1; Hereinafter “Marshall”) in view of Jae Young Choi (US 20070149094 A1, Hereinafter “Choi”) in further view of Chris C Yu (US 5240552 A, Hereinafter “Yu”).
Regarding Claim 29 Marshall as modified discloses the polishing system of claim 28, Marshall as modified is silent to each of the piezoelectric actuators comprising a film of less than 100 micrometers. Yu teaches A piezoelectric transducer (36, See Fig. 7 and 8) with a piezoelectric thin film (64 See fig. 8) wherein piezoelectric film 64 can be very thin on the order of 1 um or less (Col 6 Line 41-57) (Thus, meeting the limitations of being parallel to the polishing pad and being less than 100micrometers.) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marshall to incorporate the teachings of Yu and provide the piezoelectric actuators with a thin film to convert a voltage to an acoustic wave. Doing so would allow a computer to analyzes the different signals and can use this information to develop a thickness map or a similar criteria for evaluating the characteristics of the wafer (Col 6 Line 68--Col 7 Line 1-6) thereby increasing the CMP parameters that can be adjusted. (Col 7 Line 1-6)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harold et al (US 20060135040 A1) - Relates to a method and an apparatus for highly precisely machining the surface of an object, especially for polishing and lapping semiconductor surfaces or to structural components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723